On December 7, 1983, the Chief Justice of the Navajo Nation issued an Order granting an association license to practice before the Courts of the Navajo Nation to Margaret S. Wilson in conjunction with the Office of the Prosecutor. Since that date of such Order, it has come to the attention of the Chief Justice of the Navajo Nation that Margaret S. Wilson has forwarded to the Office of the Chief Justice a sworn and deposed Affidavit attesting to an issue directly involving the Chief Justice which is both untrue in substance and in fact. Such practice will not be allowed or tolerated by the Courts of the Navajo Nation especially by a person who is a duly licensed attorney authorized to practice before state and federal courts. The whole spirit and meaning behind the purposes of an Affidavit is to set forth facts that are both true and accurate by the attesting affiant. Affidavits, 3 Am.Jur.2d Secs. 11, 20. No document that is proffered to the Courts of the Navajo Naton should contain language which is insulting, accusative, or improper. Wilson v. Wilson, 3 Nav.R. 63, 64-65 (1982).
Admission to practice law before the Courts of the Navajo Nation is indeed a privilege and not a right. In the Matter of Practice of Law in the Navajo Courts by Melody Dickerson, 3 Nav.R. 166 (1982). It was upon a good faith showing and the Sworn Oath of Office in Support of Motion for Admission to Practice that the Courts of the Navajo Nation allowed Margaret Wilson the ability to practice law in association with the Office of the Prosecutor. Because of the transpired events conducted by Ms. Wilson, therefore, the Courts of the Navajo Nation hereby finds that such matter demonstrates a violation of the Oath of Office sworn to by Ms. Wilson and violates the spirit and conduct of an attorney associated to practice before the Courts of the Navajo Nation.
It is ORDERED that the Order granting Ms. Wilson the association to practice with the Office of the Prosecutor dated December 7th, 1983, is hereby REVOKED and that this order shall expire only upon a showing that Ms. Wilson had demonstrated successful completion of the Navajo Nation Bar exam and admitted to practice before the Courts of the Navajo Nation.